Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 16, line 11, the phrase “a connection” lacks proper antecedent basis in view of claim 1 requirement of “a connection” on line 11.  For the purpose of examination, the phrase “the connection” is assumed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 12, 14-18, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 8 of co-pending Application No. 16/959.426 in view of Mauchle et al (US 2017/0320079A1) and Michael et al US 2014/0248095 (US 2014/0248095).  
Regarding claims 1-4 and 7, Application No.’426 discloses a multicolor powder center for supplying at least one powder spraying device with different types of coating powder as required, wherein the multicolor powder center comprises: at least one powder container for accommodating coating powder; and at least one pump unit having at least one powder pump, including at least one of a dense phase powder pump or thin stream powder pump, a pressure side of which is fluidly connected or connectable to a powder inlet of a powder spraying device, wherein a suction side of the at least one powder pump is configured to be fluidly connected to the connection of the powder container.  Application No’426 lacks claiming the at least one powder container comprises at least one intake duct formed in an inlet tube, which has an intake opening that empties into an interior of the powder container and an oppositely disposed delivery opening which ends at a connection; wherein a powder chamber of the at least one powder container has at least one fluidizing compressed air outlet with an outlet opening; and wherein the at least one fluidizing compressed air outlet comprises a vent line which is connected or connectable to a riser pipe outside of the powder container as claimed.  Mauchle et al (see Figs 1-2, para [0042],[0043], [0047] and [0048] and claims 15 and 23) and Michael et al (see Fig 1, 2a & 2b, [0066], [0079] and [0080]) disclose the at least one powder container comprises at least one intake duct formed in an inlet tube (dipped or immersed tube 70 extending into the interior of the powder container 12 through a top cover region of the powder container, the tube is capable of being formed in a sidewall of the powder container depending where the powder pump is arranged, see par [0043] of Mauchle for inlet opening, arrange in the side wall of the container 24, capable of supplying fresh or recovered powder), which has an intake opening that empties into an interior of the powder container (12) and an oppositely disposed delivery opening which ends at a connection wherein a suction side of the at one powder pump (4) connected to the powder container (see Mauchle et al para [0042]); wherein a powder chamber of the at least one powder container has at least one fluidizing compressed air outlet with an outlet opening for discharging fluidizing compressed air introduced into the powder chamber (see Mauchle et al claim 15); and wherein the at least one fluidizing compressed air outlet comprises a vent line which is connected or connectable to a riser pipe (27) outside of the powder container to prevent discharge of powder from the powder chamber of the at least one powder container during a powder coating operation of the multicolor powder center (see Michael et al [0079] and [0080]) and Mauchle et al [0047]-[0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one fluidizing compressed air outlet comprises a vent line connected to a riser pipe as claimed in Application No’426 to minimize or respectively prevent a discharge of powder from the powder chamber during the powder-coating mode of the powder coating system as taught by Mauchle et al (see para [0048]). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one powder container comprises at least one intake duct which has an intake opening that empties into an interior of the powder container and an oppositely disposed delivery opening which ends at a connection wherein a suction side of the pump is connected to the powder container as claimed in Application No’426 to draw up the coating powder as taught by Mauchle et al (see para [0042]).
As to claim 5, Application No’426 lacks claiming the intake opening of the intake duct having an elliptical shape.  However, Mauchle et al teaches powder outlet opening having an elliptical shape (see claim 23).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the intake duct having an elliptical shape in Application No’426 to maintain effective fluidic connection as desired.
As to claim 6, Application No’426 lacks claiming the shape of the powder container and a fluidizing device.  However, both Mauchle et al and Michael teaches a rectangular or cylindrical shaped powder chamber (22, 14) and a fluidizing device (30).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fluidizing device in Application No’426 to introduce fluidizing compressed air into the powder chamber (see para [0044] of Mauchle et al).  As to the shape of the powder chambers, it would have been an obvious matter of design choice to include different shapes of powder chamber in Application No’426, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
As to claim 8, Application No’426 lacks claiming the at least one fluidizing compressed air outlet configured for alternatively discharging cleaning air introduced into the powder chamber during a cleaning operation.  However, Mauchle et al teaches (see para [0009], [0010], [0013], [0053] and [0055] fluidizing compressed air introduced into the powder chamber of the at least one powder container is further configured for alternatively discharging cleaning air introduced into the powder chamber during a cleaning operation together with any residual powder carried along by the cleaning compressed air (see for para [009-0010]) powder-coating mode or cleaning mode. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include fluidizing compressed air outlet configured for alternatively discharging cleaning air introduced into the powder chamber during a cleaning operation in Application No’426 to easily perform the desired mode of operations.
As to claims 12 and 14, Application No’426 lacks claiming a level sensor and at least one device for measuring air pressure.  However, Mauchle et al teaches level sensors para [0034] and pressure sensors (para [0056-0057] and claims 6-8) and Michael et al also teaches (see par [0059] and Fig 2a for level sensors S1, S2).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a level sensor and at least one device for measuring air pressure in Application No’426 to automatically regulate supply of powder.
Regarding claim 15, Application No’426 lacks claiming regulating volume of the powder container.  However Mauchle et al teaches a volume of fluidizing compressed air supplied to the at least one powder container per unit of time can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container (see para [0011], [0013],[0025], [0056-0058]); and/or wherein a volume (flow cross section) of cleaning compressed air supplied to the at least one powder container can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container; and/or wherein a volume of fluidizing compressed air discharged per unit of time from the at least one powder container can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container; and/or wherein a volume of cleaning compressed air discharged per unit of time via at least one residual powder outlet can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container (see para [0011], [0013]). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regulate volume of the powder container as claimed in Application No’426 to reduce the effective flow cross section of the fluidic connection between the outlet opening of the powder container and the inlet of the powder separation system when the operating mode of the spray coating system or the powder container changes from a cleaning mode to a powder-coating mode as taught by Mauchle et al (see para [0011]).
Regarding claim 16, Application No’426 lacks claiming a level sensor, an integrated sieve, an integrated vibration unit, a sensor system for detecting correct positioning of the powder, a connection to further or larger fresh powder container external of the multicolor powder center.  Mauchle et al teaches level sensors para [0034] and pressure sensors (para [0056-0057] and claims 6-8) and Michael et al also teaches (see par [0059] and Fig 2a for level sensors S1, S2). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a level sensor and at least one device for measuring air pressure in Application No’426 to automatically regulate supply of powder.  As to sieve and vibration unit, Mauchle et al teaches (see para [0026-0027], [0032-0033]) a sieving device (10) and a vibration unit (vibrator 11).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sieving device and a vibration unit in Application No’426 to sift the coating powder.
As to claims 17-18, Application No’426 lacks claiming the multicolor powder center including a recovery powder recirculation system for refeeding recovery powder into the first and/or second powder container comprising a return hose.  Michael et al teaches (see Fig 1, para [0057-0058], [0063-0064] and [0069] and claims 17-18) a powder coating booth (43), the multicolor powder center including a recovery powder recirculation system (cyclone separator 48 and air filtration system 56) for refeeding recovery powder into the first and/or second powder container, comprising a return hose (line 50).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a recovery powder recirculation system and a return hose in Application No’426 to reuse the coating powder.
As to claims 21-22, Application No’426 lacks teaching a powder container venting system comprising a venting hose.  Michael et al discloses (see Figs 2a & 2b, para [0079-0080], and claims 21-22) a powder container venting system comprising a venting hose. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a powder container venting system comprising a venting hose in Application No’426 to prevent a powder emission from the powder chamber during the powder coating operation as taught by Michael et al (see para [0079]).
This is a provisional nonstatutory double patenting rejection.

Claims 1-8, 12, 14-18, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 co-pending Application No. 16/959,980 in view of Mauchle et al (US 2017/0320079A1) and Michael et al US 2014/0248095 (US 2014/0248095).  
As to claims 1-4 and 7, Application No.’980 discloses a multicolor powder center for supplying at least one powder spraying device with different types of coating powder as required, wherein the multicolor powder center comprises: at least one powder container for accommodating coating powder; and at least one pump unit having at least one powder pump, including at least one of a dense phase powder pump or thin stream powder pump, a pressure side of which is fluidly connected or connectable to a powder inlet of a powder spraying device, wherein a suction side of the at least one powder pump is configured to be fluidly connected to the connection of the powder container.  US’980 lacks claiming the at least one powder container comprises at least one intake duct formed in an inlet tube, which has an intake opening that empties into an interior of the powder container and an oppositely disposed delivery opening which ends at a connection; wherein a powder chamber of the at least one powder container has at least one fluidizing compressed air outlet with an outlet opening; and wherein the at least one fluidizing compressed air outlet comprises a vent line which is connected or connectable to a riser pipe outside of the powder container as claimed.  Mauchle et al (see Figs 1-2, para [0042],[0043], [0047] and [0048] and claims 15 &23) and Michael et al (see Fig 1, 2a, 2b, [0066], [0079] and [0080]) disclose the at least one powder container comprises at least one intake duct formed in an inlet tube (dipped or immersed tube 70 extending into the interior of the powder container 12 through a top cover region of the powder container, the tube is capable of being formed in a sidewall of the powder container depending where the powder pump is arranged, see par [0043] of Mauchle for inlet opening arrange in the side wall of the container 24, capable of supplying fresh or recovered powder), which has an intake opening that empties into an interior of the powder container (12) and an oppositely disposed delivery opening which ends at a connection wherein a suction side of the at one powder pump (4) connected to the powder container (see Mauchle et al para [0042]); wherein a powder chamber of the at least one powder container has at least one fluidizing compressed air outlet with an outlet opening for discharging fluidizing compressed air introduced into the powder chamber (see Mauchle et al claim 15); and wherein the at least one fluidizing compressed air outlet comprises a vent line which is connected or connectable to a riser pipe (27) outside of the powder container to prevent discharge of powder from the powder chamber of the at least one powder container during a powder coating operation of the multicolor powder center (see Michael et al [0079] and [0080]) and Mauchle et al [0047]-[0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one fluidizing compressed air outlet comprises a vent line connected to a riser pipe as claimed in Application No.’980 to minimize or respectively prevent a discharge of powder from the powder chamber during the powder-coating mode of the powder coating system as taught by Mauchle et al (see para [0048]). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one powder container comprises at least one intake duct which has an intake opening that empties into an interior of the powder container and an oppositely disposed delivery opening which ends at a connection wherein a suction side of the pump is connected to the powder container as claimed in Application No.’980 to draw up the coating powder as taught by Mauchle et al (see para [0042]).
As to claim 5, Application No’980 lacks claiming the intake opening of the intake duct having an elliptical shape.  However, Mauchle et al teaches powder outlet opening having an elliptical shape (see claim 23).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the intake duct having an elliptical shape in Application No.’980 to maintain effective fluidic connection as desired.
As to claim 6, Application No’980 lacks claiming the shape of the powder container and a fluidizing device.  However, both Mauchle et al and Michael teaches a rectangular or cylindrical shaped powder chamber (22, 14) and a fluidizing device (30).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fluidizing device in Application No’980 to introduce fluidizing compressed air into the powder chamber (see para [0044] of Mauchle et al).  As to the shape of the powder chambers, it would have been an obvious matter of design choice to include different shapes of powder chamber in Application No.’980, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
As to claim 8, Application No’980 lacks claiming the at least one fluidizing compressed air outlet configured for alternatively discharging cleaning air introduced into the powder chamber during a cleaning operation.  However, Mauchle et al teaches (see para [0009], [0010], [0013], [0053] and [0055] fluidizing compressed air introduced into the powder chamber of the at least one powder container is further configured for alternatively discharging cleaning air introduced into the powder chamber during a cleaning operation together with any residual powder carried along by the cleaning compressed air (see for para [009-0010]) powder-coating mode or cleaning mode. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include fluidizing compressed air outlet configured for alternatively discharging cleaning air introduced into the powder chamber during a cleaning operation in Application No.’980 to easily perform the desired mode of operations.
As to claims 12 and 14, Application No’980 lacks claiming a level sensor and at least one device for measuring air pressure.  However, Mauchle et al teaches level sensors para [0034] and pressure sensors (para [0056-0057] and claims 6-8) and Michael et al also teaches (see par [0059] and Fig 2a for level sensors S1, S2). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a level sensor and at least one device for measuring air pressure in Application No.’980 to automatically regulate supply of powder.
Regarding claim 15, Application No’980 lacks claiming regulating volume of the powder container.  However Mauchle et al teaches a volume of fluidizing compressed air supplied to the at least one powder container per unit of time can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container (see para [0011], [0013],[0025], [0056-0058]); and/or wherein a volume (flow cross section) of cleaning compressed air supplied to the at least one powder container can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container; and/or wherein a volume of fluidizing compressed air discharged per unit of time from the at least one powder container can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container; and/or wherein a volume of cleaning compressed air discharged per unit of time via at least one residual powder outlet can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container (see para [0011], [0013]). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regulate volume of the powder container as claimed in Application No’980 to reduce the effective flow cross section of the fluidic connection between the outlet opening of the powder container and the inlet of the powder separation system when the operating mode of the spray coating system or the powder container changes from a cleaning mode to a powder-coating mode as taught by Mauchle et al (see para [0011]).
Regarding claim 16, Application No’980 lacks claiming a level sensor, an integrated sieve, an integrated vibration unit, a sensor system for detecting correct positioning of the powder, a connection to further or larger fresh powder container external of the multicolor powder center.  However, Mauchle et al teaches level sensors para [0034] and pressure sensors (para [0056-0057] and claims 6-8) and Michael et al also teaches (see par [0059] and Fig 2a for level sensors S1, S2). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a level sensor and at least one device for measuring air pressure in Application No.’980 to automatically regulate supply of powder.  As to sieve and vibration unit, Mauchle et al teaches (see para [0026-0027], [0032-0033]) a sieving device (10) and a vibration unit (vibrator 11).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sieving device and a vibration unit in Application No.’980 to sift the coating powder.
As to claims 17-18, Application No’980 lacks claiming the multicolor powder center including a recovery powder recirculation system for refeeding recovery powder into the first and/or second powder container comprising a return hose.  Michael et al teaches (see Fig 1, para [0057-0058], [0063-0064] and [0069] and claims 17-18) a powder coating booth (43), the multicolor powder center including a recovery powder recirculation system (cyclone separator 48 and air filtration system 56) for refeeding recovery powder into the first and/or second powder container, comprising a return hose (line 50).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a recovery powder recirculation system and a return hose in Application No.’980 to reuse the coating powder.
As to claims 21-22, Application No’980 lacks teaching a powder container venting system comprising a venting hose.  Michael et al discloses (see Figs 2a & 2b, para [0079-0080], and claims 21-22) a powder container venting system comprising a venting hose. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a powder container venting system comprising a venting hose in Application No.’980 to prevent a powder emission from the powder chamber during the powder coating operation as taught by Michael et al (see para [0079]).
This is a provisional nonstatutory double patenting rejection.

Claims 9 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 8 of co-pending Application No. 16/959, 426 or Application 16/959,980 in view of Mauchle et al (US 2017/0320079A1) and Michael et al US 2014/0248095 (US 2014/0248095) as applied to claims 1 and 12 and further in view of Mauchle et al (US 2016/0221013 A1).  
As to claim 9, Application Nos ‘426 and ’980 lack teaching a suction funnel of a suction unit designed as an air flow amplifier.  Mauchle’013 et al teaches (see Figs 2a and para [0073]) the vent line of the at least one fluidizing compressed air outlet connected on a first side to the outlet opening of the fluidizing compressed air outlet, and empties on a second on a second opposite side into a suction funnel of a suction unit designed as an air flow amplifier (air mover). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a suction funnel of a suction unit designed as an air flow amplifier in Application No.’426 or ’980 to generate a high velocity air flow.
Regarding claim 13 of the limitation that of the level sensor being a non-contact level sensor, Mauchle e al’013 teaches a non-contact level sensor (see para [0075]).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a non-contact level sensor in Application No.’426 or ’980 since it is known in the art to use a non-contact level sensor as taught by Mauchle et al (see para [0075].
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12, 14-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thies (US 8,567,341) in view of Mauchle et al (US 2017/0320079A1) and Michael et al US 2014/0248095 (US 2014/0248095).
As to claims 1-4 and 7, Thies discloses (see Fig 1) a multicolor powder center for supplying at least one powder spraying device with different types of coating powder as required, wherein the multicolor powder center comprises: at least one powder container (12) for accommodating coating powder; and at least one pump unit (20) having at least one powder pump, including a dense phase powder pump or thin stream powder pump (see column 3, lines 49-54 and claim 5), a pressure side of which is capable of fluidly connected or connectable to a powder inlet of a powder spraying device (24), a suction side (18) of the at least one powder pump can be fluidly connected to an interior of the at least one powder container (through line see Fig 1), the at least one powder container for fluidly connecting the suction side of the at least one powder pump to or from the interior of the at least one powder container (see Fig 1).  Thies lacks claiming the at least one powder container comprises at least one intake duct formed in an inlet tube, which has an intake opening that empties into an interior of the powder container and an oppositely disposed delivery opening which ends at a connection; wherein a powder chamber of the at least one powder container has at least one fluidizing compressed air outlet with an outlet opening; and wherein the at least one fluidizing compressed air outlet comprises a vent line which is connected or connectable to a riser pipe outside of the powder container as claimed.  Mauchle et al (see Figs 1-2, para [0042],[0043], [0047] and [0048] and claims 15 and 23) and Michael et al (see Fig 1, 2a, 2b, [0066], [0079] and [0080]) disclose the at least one powder container comprises at least one intake duct formed in an inlet tube (dipped or immersed tube 70 extending into the interior of the powder container 12 through a top cover region of the powder container, the tube is capable of being formed in a sidewall of the powder container depending where the powder pump is arranged, see par [0043] of Mauchle for inlet opening arrange in the side wall of the container 24, capable of supplying fresh or recovered powder), which has an intake opening that empties into an interior of the powder container (12) and an oppositely disposed delivery opening which ends at a connection wherein a suction side of the at one powder pump (4) connected to the powder container (see Mauchle et al para [0042]); wherein a powder chamber of the at least one powder container has at least one fluidizing compressed air outlet with an outlet opening for discharging fluidizing compressed air introduced into the powder chamber (see Mauchle et al claim 15); and wherein the at least one fluidizing compressed air outlet comprises a vent line which is connected or connectable to a riser pipe outside of the powder container to prevent discharge of powder from the powder chamber of the at least one powder container during a powder coating operation of the multicolor powder center (see Michael et al [0079] and [0080]) and Mauchle et al [0047]-[0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one fluidizing compressed air outlet comprises a vent line connected to a riser pipe as claimed to minimize or respectively prevent a discharge of powder from the powder chamber during the powder-coating mode of the powder coating system as taught by Mauchle et al (see para [0048]). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one powder container comprises at least one intake duct which has an intake opening that empties into an interior of the powder container and an oppositely disposed delivery opening which ends at a connection wherein a suction side of the pump is connected to the powder container as claimed in Thies to draw up the coating powder as taught by Mauchle et al (see para [0042]).
As to claim 5, Thies lacks teaching the intake opening of the intake duct having an elliptical shape.  However, Mauchle et al teaches powder outlet opening having an elliptical shape (see claim 23).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the intake duct having an elliptical shape in Thies to maintain effective fluidic connection as desired.
As to claim 6, Thies lacks teaching the shape of the powder container and a fluidizing device.  However, both Mauchle et al and Michael teaches a rectangular or cylindrical shaped powder chamber (22, 14) and a fluidizing device (30).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fluidizing device in Thies to introduce fluidizing compressed air into the powder chamber (see para [0044] of Mauchle et al).  As to the shape of the powder chambers, it would have been an obvious matter of design choice to include different shapes of powder chamber in Thies, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
As to claim 8, Thies lacks teaching the at least one fluidizing compressed air outlet configured for alternatively discharging cleaning air introduced into the powder chamber during a cleaning operation.  However, Mauchle et al teaches (see para [0009], [0010], [0013], [0053] and [0055] fluidizing compressed air introduced into the powder chamber of the at least one powder container is further configured for alternatively discharging cleaning air introduced into the powder chamber during a cleaning operation together with any residual powder carried along by the cleaning compressed air (see for para [009-0010]) powder-coating mode or cleaning mode. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include fluidizing compressed air outlet configured for alternatively discharging cleaning air introduced into the powder chamber during a cleaning operation in Thies to easily perform the desired mode of operations.
As to claims 12 and 14, Thies lacks teaching claiming a level sensor and at least one device for measuring air pressure.  However, Mauchle et al teaches level sensors para [0034] and pressure sensors (para [0056-0057] and claims 6-8) and Michael et al also teaches (see par [0059] and Fig 2a for level sensors S1, S2). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a level sensor and at least one device for measuring air pressure in Thies to automatically regulate supply of powder.
Regarding claim 15, Thies lacks claiming regulating volume of the powder container.  However Mauchle et al teaches a volume of fluidizing compressed air supplied to the at least one powder container per unit of time can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container (see para [0011], [0013],[0025], [0056-0058]); and/or wherein a volume (flow cross section) of cleaning compressed air supplied to the at least one powder container can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container; and/or wherein a volume of fluidizing compressed air discharged per unit of time from the at least one powder container can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container; and/or wherein a volume of cleaning compressed air discharged per unit of time via at least one residual powder outlet can be regulated automatically, as a function of the air pressure prevailing in the interior of the at least one powder container (see para [0011], [0013]). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regulate volume of the powder container as claimed in Thies to reduce the effective flow cross section of the fluidic connection between the outlet opening of the powder container and the inlet of the powder separation system when the operating mode of the spray coating system or the powder container changes from a cleaning mode to a powder-coating mode as taught by Mauchle et al (see para [0011]).
Regarding claim 16, Thies lacks teaching a level sensor, an integrated sieve, an integrated vibration unit, a sensor system for detecting correct positioning of the powder, a connection to further or larger fresh powder container external of the multicolor powder center.  However, Mauchle et al teaches level sensors para [0034] and pressure sensors (para [0056-0057] and claims 6-8) and Michael et al also teaches (see par [0059] and Fig 2a for level sensors S1, S2). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a level sensor and at least one device for measuring air pressure in Thies to automatically regulate supply of powder.  As to sieve and vibration unit, Mauchle et al teaches (see para [0026-0027], [0032-0033]) a sieving device (10) and a vibration unit (vibrator 11).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sieving device and a vibration unit in Thies to sift the coating powder.
As to claims 17-18, Thies lacks teaching the multicolor powder center including a recovery powder recirculation system for refeeding recovery powder into the first and/or second powder container comprising a return hose.  Michael et al teaches (see Fig 1, para [0057-0058], [0063-0064] and [0069] and claims 17-18) a powder coating booth (43), the multicolor powder center including a recovery powder recirculation system (cyclone separator 48 and air filtration system 56) for refeeding recovery powder into the first and/or second powder container, comprising a return hose (line 50).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a recovery powder recirculation system and a return hose in Thies to reuse the coating powder.
As to claims 21-22, Thies lacks teaching a powder container venting system comprising a venting hose.  Michael et al discloses (see Figs 2a & 2b, para [0079-0080], and claims 21-22) a powder container venting system comprising a venting hose. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a powder container venting system comprising a venting hose in Thies to prevent a powder emission from the powder chamber during the powder coating operation as taught by Michael et al (see para [0079]).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thies (US 8,567,341) in view of Mauchle et al (US 2017/0320079A1) and Michael et al US 2014/0248095 (US 2014/0248095) as applied to claims 1 and 12 and further in view of Mauchle et al (US 2016/0221013 A1).
As to claim 9, Thies lack teaching a suction funnel of a suction unit designed as an air flow amplifier.  Mauchle’013 et al teaches (see Figs 2a and para [0073]) the vent line of the at least one fluidizing compressed air outlet connected on a first side to the outlet opening of the fluidizing compressed air outlet, and empties on a second on a second opposite side into a suction funnel of a suction unit designed as an air flow amplifier (air mover). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a suction funnel of a suction unit designed as an air flow amplifier in Thies to generate a high velocity air flow.
Regarding claim 13 of the limitation that of the level sensor being a non-contact level sensor, Mauchle e al’013 teaches a non-contact level sensor (see para [0075]).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a non-contact level sensor in Thies as modified since it is known in the art to use a non-contact level sensor as taught by Mauchle et al (see para [0075].

Allowable Subject Matter
Claims 19-20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Thies fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed multicolor powder center for supplying at least one powder spraying device with different types of coating powder as required comprising, inter alia (see claims 1, 18 and 21), wherein the at least one return line is horizontally movable on a carriage or slide assembly relative to the first powder container and/or the at least one second powder container (per claim 19); wherein the at least one return line is vertically movable relative to the first powder container and/or the at least one second powder container in order to form a fluidic connection with the respective powder container (per claim 20); and wherein the at least one venting hose is horizontally movable on a carriage or slide assembly relative to the first powder container and/or the at least one second powder container (per claim 23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/